Title: Thomas Jefferson to Samuel Knox, 11 December 1818
From: Jefferson, Thomas
To: Knox, Samuel


          
            Sir
            Monticello Dec. 11. 18
          
          Your favor of Nov. 30. was recieved on the 9th inst. the institution to which your letter relates, was proposed at first to be established, on private subscriptions, under the name of the Central College. these subscriptions amounting to not more than 50,000.D we expected to employ not more than 2. or 3. professors. on petitioning the legislature for some constitutional regulations for it, they took up the subject of education more generally, and passed a law for the establishment of an university, & appointment of Commrs to report to them a proper site & plan, to accept donations Etc these Commissioners have reported in favor of the Central College as a site, whereupon the visitors of that College transferred it’s whole property, lands, buildings, and subscriptions to the public for the use of the University. it’s present situation then is such that it’s Visitors are functi officio, having conveyed away the subject of their trust; and the legislature have as yet decided nothing, and consequently no new authorities yet exist who can act on any applications. as to myself, I give all the aid I can towards bringing it into existence; but, that done, age, and declining health and strength will  oblige me to leave to younger characters the details of execution. ‘senex sum, et curis levissimis impar.’ I withdraw even from all correspondence not indispensably incumbent on me.   I am sorry to hear of persecutions of science in Maryland. education has been too much neglected in the Southern states. in no form of government, more than ours, is it true, that ‘knolege is power.’ and under all governments it is wealth, reputation and happiness. I pray you to accept the assurance of my great esteem & respect.
          
            Th: Jefferson
          
        